
	

115 S3647 IS: TIFIA for Airports Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3647
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Ms. Duckworth (for herself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To allow airport projects to be eligible to participate in the TIFIA program, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the TIFIA for Airports Act. 2.Project eligibility (a)In generalNotwithstanding any other provision of law, an eligible airport-related project (as defined in section 40117(a) of title 49, United States Code) shall be considered to be a project under section 601(a)(12) of title 23, United States Code.
			(b)Credit subsidy limitation
 (1)In generalOf the amounts made available to carry out the TIFIA program (as defined in section 601(a) of title 23, United States Code), not more than $10,000,000 may be used for subsidy costs of Federal credit instruments for projects described in subsection (a).
 (2)Rule of constructionParagraph (1) shall not apply to projects described in subparagraphs (A) through (E) of subsection 601(a)(12) of title 23, United States Code.
				(c)Period of applicability
 (1)In generalExcept as provided in paragraph (2), the Secretary of Transportation may enter into an agreement to make a secured loan or loan guarantee, or make available a line of credit, for a project described in subsection (a) only during the period beginning on the date of enactment of this Act and ending on September 30, 2020.
 (2)ExtensionIf the Secretary of Transportation does not enter into any agreement under paragraph (1) before September 30, 2020, the Secretary of Transportation may—
 (A)extend the period under that paragraph to March 30, 2021; and (B)enter into only 1 agreement to make a secured loan or loan guarantee, or make available a line of credit, for a project described in subsection (a).
					
